EXHIBIT 10.1

FORM OF
TERMINATION BENEFITS AGREEMENT

THIS TERMINATION BENEFITS AGREEMENT (“AGREEMENT”) is executed as of the date set
forth below to be effective as of ___________ (the “EFFECTIVE DATE”) (defined
below) by and between Haynes International, Inc., a Delaware corporation (the
“COMPANY”), and ____________, an individual residing in the State of Indiana
(the “EMPLOYEE”).

WITNESSETH

WHEREAS, the Board of Directors of the Company (the “BOARD”) has determined that
it is in the best interests of the Company and its shareholders for the Company
to agree to provide benefits under circumstances described below to the Employee
in connection with employment by the Company and due to Employee’s
responsibility for policy-making functions within the Company and in exchange
for the Employee’s agreements in Sections 6 and 7 hereof;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby recognized, the Company and the Employee agree as follows:

AGREEMENT

1.             TERM OF AGREEMENT.   This Agreement shall commence as of the
Effective Date and shall continue in effect until September 30, 2007; provided,
however, that commencing on October 1, 2007 (the “RENEWAL DATE”) and on each
two-year anniversary thereafter, the term of this Agreement shall automatically
be extended for two (2) years (until the two-year anniversary of the Renewal
Date next following) unless either the Company or the Employee shall have given
written notice to the other at least sixty (60) days prior thereto that the term
of this Agreement shall not be so extended (the “TERM”).

2.             TERMINATION BENEFITS.

a.               If, during the Term of this Agreement, the Employee’s
employment with the Company shall be terminated, the Employee shall be entitled
to receive the following compensation and benefits (in addition to any
compensation and benefits provided for under any of the Company’s employee
benefit plans, policies and practices or as required by law):

i.      TERMINATION WITHOUT CAUSE, FOR GOOD REASON, OR DUE TO DISABILITY OR
DEATH.   If the Employee’s employment with the Company shall be terminated by
the

 


--------------------------------------------------------------------------------




 

Company without Cause, by the Employee for Good Reason, or by reason of the
Employee’s Disability or death:

1.               the Employee or the Employee’s heirs, estate, personal
representative or legal guardian, as appropriate, shall be entitled to receive a
lump sum cash payment equal to the sum of:

a.               the Employee’s accrued but unpaid Base Salary through the Date
of Termination;

b.              any accrued but unpaid compensation, including but not limited
to any unpaid bonus compensation and reimbursement, in accordance with the then
prevailing reimbursement practices of the Company, for all reasonable and
customary business expenses incurred by the Employee in connection with his
employment by the Company as of the Date of Termination; and

c.               a bonus for the fiscal year in which the Date of Termination
occurs in an amount equal to the Employee’s target bonus for such fiscal year
under the bonus or incentive compensation plan maintained by the Company,
calculated as if the Employee earned one hundred percent (100%) of such target
bonus (the “SEVERANCE BONUS”), multiplied by a fraction, the numerator of which
is the number of days the Employee worked in the fiscal year in which the Date
of Termination occurs and the denominator of which is three hundred sixty five
(365); and

2      a.     on a termination of employment by the Company without Cause or by
the Employee for Good Reason, any unvested stock options held by the Employee
will terminate immediately and all vested stock options held by the Employee
will remain exercisable for six (6) months following the Date of Termination,
but in no event later than the expiration date of the stock options as specified
in the applicable grant letter, and

b.              upon a termination of employment by reason of the Employee’s
Disability or death, any unvested stock options held by the Employee will vest
immediately and all options held by the Employee will remain exercisable for six
(6) months from the Date of Termination, but in

 


--------------------------------------------------------------------------------




 

no event later than the expiration date of such stock options as specified in
the applicable grant letter.

ii.      TERMINATION FOR CAUSE, WITHOUT GOOD REASON, OR DUE TO RETIREMENT. If
the Employee’s employment with the Company shall be terminated by the Company
for Cause, by the Employee without Good Reason, or by reason of the Employee’s
Retirement:

1.               the Employee shall be entitled to receive a lump sum cash
payment equal to the sum of:

a.               the Employee’s accrued but unpaid Base Salary through the Date
of Termination; and

b.              any accrued but unpaid compensation, including but not limited
to any unpaid bonus compensation and reimbursement, in accordance with the then
prevailing reimbursement practices of the Company, for all reasonable and
customary business expenses incurred by the Employee in connection with his
employment by the Company as of the Date of Termination; and

2.

a.               upon a termination of employment by the Company for Cause or by
the Employee without Good Reason, all vested and unvested stock options held by
the Employee shall terminate immediately, and

b.              upon the Employee’s Retirement, all unvested stock options held
by the Employee shall terminate immediately and any vested stock options held by
the Employee shall remain exercisable for six (6) months following the Date of
Termination but in no event later than the expiration date of such stock options
as specified in the applicable grant letter.

iii.       TERMINATION WITHOUT CAUSE OR FOR GOOD REASON FOLLOWING A CHANGE IN
CONTROL. If the Employee’s employment with the Company shall be terminated by
the Company without Cause or by the Employee for Good Reason within twelve (12)
months following a Change in Control and during the Term of this Agreement
(including any extensions or deemed extensions thereof as provided in SECTION 1
above):

 


--------------------------------------------------------------------------------




 

1.               the Employee shall be entitled to receive a lump sum cash
payment equal to the sum of:

a.               the Employee’s accrued but unpaid Base Salary through the Date
of Termination;

b.              the Employee’s Base Salary that would be payable for the period
from the Date of Termination through the first (1st) anniversary thereof (the
“SEVERANCE PERIOD”);

c.               any accrued but unpaid compensation, including but not limited
to any unpaid bonus compensation and reimbursement, in accordance with the then
prevailing reimbursement practices of the Company, for all reasonable and
customary business expenses incurred by the Employee in connection with his
employment by the Company as of the Date of Termination; and

d.              the Severance Bonus;

2.               any unvested stock options held by the Employee will vest
immediately and all stock options held by the Employee will remain exercisable
for one (1) year from the Date of Termination, but in no event later than the
expiration date of the stock options as specified in the applicable grant
letter; and

3.               during the Severance Period, the Company shall provide to the
Employee and Employee’s dependents any medical, hospitalization and life
insurance benefits that the Employee received from the Company immediately prior
to the Date of Termination; PROVIDED, HOWEVER, that any such benefits coverage
shall cease to the extent that the Employee obtains comparable medical,
hospitalization or life insurance benefits (as the case may be) from any other
employer during such Severance Period.

b.              The Employee shall not be required to mitigate the amount of any
payment provided for in this SECTION 2 by seeking other employment or otherwise,
nor, except as provided in SECTION 2(a)(iii)(3) above, shall the amount of any
payment or benefit provided for in SECTION 2 be reduced by any compensation
earned by the Employee or benefit made available to the Employee as the result
of employment by another employer after the Date of Termination or otherwise.

c.               For purposes of this Agreement, the following definitions shall
apply:

 


--------------------------------------------------------------------------------




 

i.               “DISABILITY” means the Employee is totally and permanently
disabled as defined in the Haynes International, Inc. Pension Plan.

ii.            “RETIREMENT” means the voluntary retirement of the Employee after
having reached age fifty-five (55) and having completed at least five (5) years
of service with the Company, but in no event prior to September 1, 2009.

iii.         A termination for “CAUSE” means a termination by reason of the good
faith determination of the Company’s Board of Directors (the “BOARD”) that the
Employee (1) continually failed to substantially perform his duties with the
Company (other than a failure resulting from the Employee’s medically documented
incapacity due to physical or mental illness), including, without limitation,
repeated refusal to follow the reasonable directions of the Company’s Chief
Executive Officer, knowing violation of the law in the course of performance of
the Employee’s duties with the Company, repeated absences from work without a
reasonable excuse, or intoxication with alcohol or illegal drugs while on the
Company’s premises during regular business hours, (2) engaged in conduct which
constituted a material breach of SECTION 6 or SECTION 7 of this Agreement, (3)
was indicted (or equivalent under applicable law), convicted of, or entered a
plea of nolo contendere to the commission of a felony or crime involving
dishonesty or moral turpitude, (4) engaged in conduct which is demonstrably and
materially injurious to the financial condition, business reputation, or
otherwise of the Company or its subsidiaries or affiliates, or (5) perpetuated a
fraud or embezzlement against the Company or its subsidiaries or affiliates, and
in each case the particular act or omission was not cured, if curable, in all
material respects by the Employee within thirty (30) days after receipt of
written notice from the Board which shall set forth in reasonable detail the
nature of the facts and circumstances which constitute Cause. Notwithstanding
the foregoing, the Employee shall not be deemed to have been terminated for
Cause unless there shall have been delivered to the Employee a copy of a
resolution duly adopted by the Board. If the Company has reasonable belief that
the Employee has committed any of the acts described above, it may suspend the
Employee (with or without pay) while it investigates whether it has or could
have Cause to terminate the Employee. The Company may terminate the Employee for
Cause prior to the completion of its investigation; provided, that, if it is
ultimately determined that the Employee has not committed an act which would
constitute Cause, the Employee shall be treated as if he were terminated without
Cause.

 


--------------------------------------------------------------------------------




 

iv.              A “NOTICE OF TERMINATION” means a notice which shall indicate
the specific termination provision in this Agreement which is applicable and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee’s employment under the provision
so indicated. For purposes of this Agreement, no such purported termination
shall be effective without such Notice of Termination. Any purported termination
by the Company or by the Employee shall be communicated by written notice of
termination to the other party hereto in accordance with SECTION 5 hereof.

v.          “DATE OF TERMINATION” means (i) if the Employee’s employment is
terminated for Disability, thirty (30) days after Notice of Termination is given
(provided that the Employee shall not have returned to the performance of his
duties on a full-time basis during such thirty (30) day period), and (ii) if the
Employee’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination without Cause
shall not be less than thirty (30) days from the date such Notice of Termination
is given); provided that if within thirty (30) days after any such Notice of
Termination is given the party receiving such Notice of Termination notifies the
other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, or by the final judgment, order or
decree of a court of competent jurisdiction (the time for appeal therefrom
having expired and no appeal having been taken).

vi.           “BASE SALARY” means the annual base salary of the Employee from
the Company, but determined without regard to any salary reduction agreement of
the Employee under Sections 401(k) and 125 of the Internal Revenue Code of 1986,
as amended (the “CODE”), (or corresponding provisions of subsequent federal
income tax laws) or any salary deferral agreement of the Employee under any
non-qualified deferred compensation program that may be available to the
Employee from time to time, and excludes (i) incentive or additional cash
compensation; (ii) any amounts included in income because of Sections 79 or 89
of the Code; and (iii) any amounts paid to the Employee for reimbursement for
expenses or discharging tax liabilities.

vii.        “GOOD REASON” shall mean the occurrence, during the Term of this
Agreement, of any of the following actions or failures to act, but in each case
only if it is not consented to by the Employee in writing: (i) a material
adverse change in the Employee’s duties, reporting responsibilities, titles or
elected or appointed offices as in

 


--------------------------------------------------------------------------------




 

effect immediately prior to the effective date of such change; or (ii)  a
material reduction by the Company in the Employee’s Base Salary or annual bonus
opportunity in effect immediately prior to the effective date of such reduction,
not including any reduction resulting from changes in the market value of
securities or other instruments paid or payable to the Employee.  For purposes
of this definition, none of the actions described in clauses (i) and (ii) above
shall constitute “Good Reason” with respect to the Employee if it was an
isolated and inadvertent action not taken in bad faith by the Company and if it
is remedied by the Company within thirty (30) days after receipt of written
notice thereof given by the Employee (or, if the matter is not capable of remedy
within thirty (30) days, then within a reasonable period of time following such
thirty (30) day period, provided that the Company has commenced such remedy
within said thirty (30) day period); provided, that “GOOD REASON” shall cease to
exist for any action described in clauses (i) and (ii) above on the sixtieth
(60th) day following the later of the occurrence of such action or the
Employee’s knowledge thereof, unless the Employee has given the Company written
notice thereof prior to such date.

viii.       “CHANGE IN CONTROL” shall mean the first to occur of the following:
(i) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing a majority of the combined voting power
of the Company’s then outstanding securities (assuming conversion of all
outstanding non-voting securities into voting securities and the exercise of all
outstanding options or other convertible securities); (ii) the following
individuals cease for any reason to constitute a majority of the number of
directors then serving: individuals who, on the Effective Date, constitute the
Board and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company’s stockholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on the Effective Date or whose appointment, election or nomination for
election was previously so approved or recommended; (iii) there is consummated a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company with any other corporation other than (x) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent,
either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof,

 


--------------------------------------------------------------------------------




 

a majority of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (y) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person, is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing a majority of the combined voting power of the Company’s
then outstanding securities; or  (iv) the stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, or to an entity a majority of the
combined voting power of the voting securities of which is owned by
substantially all of the stockholders of the Company immediately prior to such
sale in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

ix.                “BENEFICIAL OWNER” shall have the meaning set forth in Rule
13d-3 under the Securities Exchange Act of 1934, as amended.

x.           “PERSON” shall, except for purposes of SECTION 7 of this Agreement,
have the meaning given in Section 3(a)(9) of the Securities Exchange Act of
1934, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (1) the Company or any subsidiary of the Company, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its affiliates, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities or (4) a corporation
owned, directly or indirectly, by substantially all of the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.

3.             SUCCESSORS; BINDING AGREEMENT.

a.               This Agreement shall be binding on the Company and any
successor to all or substantially all of its business or assets. Without
limiting the effect of the prior sentence, the Company will require any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. As used in this
Agreement, the “COMPANY” shall mean the Company as hereinbefore defined and any
successor or assign to its business and/or assets as aforesaid which assumes and
agrees to -perform this Agreement

 


--------------------------------------------------------------------------------




 

or which is otherwise obligated under this Agreement by the first sentence of
this SECTION 3, by operation of law or otherwise.

b.              This Agreement shall inure to the benefit of and be enforceable
by the Employee’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Employee should
die while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Employee’s devisee,
legatee or other designee or if there is no such devisee, legatee or designee,
to the Employee’s estate.

4.             TIMING OF PAYMENT AND RELEASE.

a.               As a condition of receiving from the Company the payments and
benefits provided for hereunder, which the Employee otherwise would not be
entitled to receive, the Employee understands and agrees that, on the Date of
Termination, he will be required to execute a release of all claims against the
Company in substantially the form attached hereto as EXHIBIT 1 (the “RELEASE”)
as may be modified by the Company in good faith to reflect changes in law or its
employment practices. The Employee acknowledges that he has been advised in
writing to consult with an attorney prior to executing the Release. The Employee
agrees that he will consult with his attorney prior to executing the Release.
The Employee and the Company agree that the Employee has a period of seven (7)
days following the execution of the Release within which to revoke the Release.
The parties also acknowledge and agree that the Release shall not be effective
or enforceable until the seven (7) day revocation period expires. The date on
which this seven (7) day period expires shall be the effective date of the
Release (the “RELEASE EFFECTIVE DATE”).

b.              The Company shall make all payments required under this
Agreement within five (5) business days following the Release Effective Date.

c.               The Employee understands that as used in this SECTION 4, the
“COMPANY” includes its past, present and future officers, directors, trustees,
shareholders, employees, agents, subsidiaries, affiliates, distributors,
successors, and assigns, any and all employee benefit plans (and any fiduciary
of such plans) sponsored by the Company, and any other persons related to the
Company.

d.              Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not affect the Company’s right or ability to terminate the
employment of the Employee, subject to any other written contract between the
Company and the Employee to the contrary.

 


--------------------------------------------------------------------------------




 

e.               The Employee agrees that execution and delivery to the Company
of any release or disclaimer agreement requested by the Company which is
consistent with the provisions of this SECTION 4 and the passage of all
necessary waiting periods in connection therewith shall be a condition to the
receipt of any payment or benefits to be provided by the Company following the
termination of the Employee’s employment with the Company.

5.            NOTICES.   For the purposes of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, or by expedited (overnight)
courier with established national reputation, shipping prepaid or billed to
sender, in either case addressed to the respective addresses last given by each
party to the other (provided that all notices to the Company shall be directed
to the attention of the Board with a copy to the Secretary of the Company) or to
such other address as either party may have furnished to the other in writing in
accordance herewith. All notices and communication shall be deemed to have been
received on the date of delivery thereof, on the third business day after the
mailing thereof, or on the second day after deposit thereof with an expedited
courier service, except that notice of change of address shall be effective only
upon receipt.

6.            CONFIDENTIALITY.   For purposes of this SECTION 6, the term
“COMPANY” shall include, in addition to the Company, its affiliates,
subsidiaries and any of their respective predecessors, successors and assigns.
The term “COMPANY’S BUSINESS” shall mean the business of developing,
manufacturing, selling or distributing high-performance alloys for service in
severe corrosion and high temperature applications.

a.               CONFIDENTIAL INFORMATION.   As used in this Agreement,
“CONFIDENTIAL INFORMATION” means any and all confidential, proprietary or other
information, whether or not originated by the Employee or the Company, which is
in any way related to the past or present Company’s Business and is either
designated as confidential or not generally known by or available to the public.
Confidential Information includes, but is not limited to (whether or not reduced
to writing or designated as confidential) (i) information regarding the
Company’s existing and potential customers and vendors; (ii) any contacts
(including the existence and contents thereof and parties thereto) to which the
Company is a party or is bound; (iii) information regarding products and
services being purchased or leased by or provided to the Company; (iv)
information received by the Company from third parties under an obligation of
confidentiality, restricted, disclosure or restricted use; (v) personnel and
financial information of the Company; (vi) information with respect to the
Company’s products, services, facilities, business methods, systems, trade
secrets, technical know-how, and other intellectual property; (vii) marketing
and developmental plans and techniques, price and cost data, forecasts and
forecast assumptions, and potential strategies

 


--------------------------------------------------------------------------------




 

of the Company; and (viii) any other information relating to Company which was
obtained by the Employee in connection with his employment by the Company,
whether before, on or after the Effective Date.

b.              NON-DISCLOSURE AND NON-USE OF CONFIDENTIAL INFORMATION.   The
Employee acknowledges that the Confidential Information of the Company is a
valuable, unique asset of the Company and the Employee’s unauthorized use or
disclosure thereof could cause irreparable harm to the Company for which no
remedy at law could be adequate. Accordingly, the Employee agrees that the
Employee shall hold all Confidential Information of the Company in strict
confidence and solely for the benefit of the Company, and that he shall not,
directly or indirectly, disclose or use or authorize any third party to disclose
or use any Confidential Information, except (i) as required for the performance
of the Employee’s duties hereunder, (ii) with the express written consent of the
Company, (iii) to the extent that any such information is in or becomes in the
public domain other than as a result of the Employee’s breach of any of his
obligations hereunder, or (iv) where required to be disclosed by court order,
subpoena or other government process and in such event, the Employee shall
cooperate with the Company in attempting to keep such information confidential.
The Employee shall follow all Company policies and procedures to protect all
Confidential Information and take any additional precautions necessary to
preserve and protect the use or disclosure of any Confidential Information at
all times.

c.               OWNERSHIP OF CONFIDENTIAL INFORMATION.   The Employee
acknowledges and agrees that all Confidential Information is and shall remain
the exclusive property of the Company, whether or not prepared in whole or in
part by the Employee and whether or not disclosed to or entrusted to the custody
of the Employee. Upon the termination or resignation of his employment by the
Company, or at any other time at the request of the Company, the Employee shall
promptly deliver to the Company all documents, tapes, disks, or other storage
media and any other materials, and all copies thereof in whatever form, in the
possession of the Employee pertaining to the Company’s Business, including, but
not limited to, any containing Confidential Information.

d.              SURVIVAL.   The Employee’s obligations set forth in this SECTION
6, and the Company’s rights and remedies with respect hereto, shall indefinitely
survive the termination of this Agreement and the Employee’s employment by the
Company, regardless of the reason therefor.

7.            RESTRICTIVE COVENANTS. For purposes of this SECTION 7, the term
“COMPANY” shall include, in addition to the Company, its affiliates,
subsidiaries and any of their respective predecessors, successors and assigns.

 


--------------------------------------------------------------------------------




 

a.               NON-COMPETITION.   During the Restricted Period and within the
Restricted Area (each as defined in subsection (c) below), the Employee shall
not, directly or indirectly, perform on behalf of any Competitor (as defined in
subsection (c) below) the same or similar services as those that the Employee
performed for the Company during the Employee’s employment by the Company or
otherwise. In addition, the Employee shall not, during the Restricted Period or
within the Restricted Area, directly or indirectly engage in, own, manage,
operate, join, control, tend money or other assistance to, or participate in or
be connected with (as an officer, director, member, manager, partner,
shareholder, consultant, employee, agent, or otherwise), any Competitor.

b.              NON-SOLICITATION.   During the Restricted Period, the Employee
shall not, directly or indirectly, for himself or on behalf of any Person (as
defined in subsection (c) below), (i) solicit or attempt to solicit any
Customers (as defined in subsection (c) below) or prospective Customers with
whom the Employee had contact at any time during the Employee’s employment by
the Company; (ii) divert or attempt to divert any business of the Company to any
other Person; (iii) solicit or attempt to solicit for employment, endeavor to
entice away from the Company, recruit, hire, or otherwise interfere with the
Company’s relationship with, any Person who is employed by or otherwise engaged
to perform services for the Company (or was employed or otherwise engaged to
perform services for the Company, as of any given time, within the immediately
preceding twenty-four (24) month period); (iv) cause or assist, or attempt to
cause or assist, any employee or other service provider to leave the Company; or
(v) otherwise interfere in any manner with the employment or business
relationships of the  Company or the business or operations then being conducted
by the Company.

c.               DEFINITIONS.   For purposes of this SECTION 7, the following
definitions have the following meanings:

i.              “COMPETITOR” means any Person that engages in a business that is
the same as, or similar to, the Company’s Business.

ii.  “CUSTOMER” means any Person which, as of any given date, used or purchased
or contracted to use or purchase any services or products from the Company
within the immediately preceding twenty-four (24) month period.

iii.       “PERSON” means any individual, corporation, partnership, joint
venture, association, limited liability company, joint-stock company, trust, or
unincorporated organization, or any governmental agency, officer, department,
commission, board, bureau, or instrumentality thereof,

 


--------------------------------------------------------------------------------




 

iv.    “RESTRICTED AREA” means, because the market for the Company’s Business is
global, or has the potential of being global, and is not dependent upon the
physical location or presence of the Company, the Employee, or any individual or
entity that may be in violation of this Agreement, the broadest geographic
region enforceable by law (excluding any location where this type of restriction
is prohibited by law) as follows: (A) everywhere in the world that has access to
the Company’s Business because of the availability of the Internet; (B)
everywhere in the world that the Employee has the ability to compete with the
Company’s Business through the Internet; (C) each state, commonwealth,
territory, province and other political subdivision located in North America;
(D) each state, commonwealth, territory and other political subdivision of the
United States of America; (E) Indiana and any state in which the Employee has
performed any services for the Company; (F) any geographical area in which the
Company has performed any services or sold any products; (G) any geographical
area in which the Company or any of its subsidiaries have engaged in the
Company’s Business, which has resulted in aggregate sales revenues of at least
$25,000 during any year in the five (5) year period immediately preceding the
commencement of the Restricted Period; (H) any state or other jurisdiction where
the Company had an office at any time during the Employee’s employment by the
Company; (I) within one hundred (100) miles of any location in which the Company
had an office at any time during the Employee’s employment by the Company; and
(J) within one hundred (100) miles of any location in which the Employee
provided services for the Company.

v.       “RESTRICTED PERIOD” means the period of time during Employee’s
employment by the Company plus a period of twelve (12) months from the Date of
Termination. In the event of a breach of this Agreement by the Employee, the
Restricted Period will be extended automatically by the period of the breach.

d.              SURVIVAL.   The Employee’s obligations set forth in this SECTION
7, and the Company’s rights and remedies with respect thereto, will remain in
full force and effect during the Restricted Period and until full resolution of
any dispute related to the performance of the Employee’s obligations during the
Restricted Period.

e.               PUBLIC COMPANY EXCEPTION.   The prohibitions contained in this
SECTION 7 do not prohibit the Employee’s ownership of stock which is publicly
traded, provided that (1) the investment is passive, (2) the Employee has no
other involvement with the company, (3) the Employee’s interest is less than
five percent (5%) of the shares of the company, and (4)

 


--------------------------------------------------------------------------------




 

the Employee makes full disclosure to the Company of the stock at the time that
the Employee acquires the shares of stock.

8.              ASSIGNMENT OF INVENTIONS.   Any and all inventions,
improvements, discoveries, designs, works of authorship, concepts or ideas, or
expressions whereof, whether or not subject to patents, copyrights, trademarks
or service mark protections, and whether or not reduced to practice, that are
conceived or developed by the Employee while employed with the Company and which
relate to or result from the actual or anticipated business, work, research or
investigation of the Company (collectively, “INVENTIONS”), shall be the sole and
exclusive property of the Company. The Employee shall do all things reasonably
requested by the Company to assign to and vest in the Company the entire right,
title and interest to any such Inventions and to obtain full protection
therefor.  Notwithstanding the foregoing, the provisions of this Agreement do
not apply to an Invention for which no equipment, supplies, facility, or
Confidential Information of the Company was used and which was developed
entirely on the Employee’s own time, unless (a) the Invention relates (i) to the
Company’s Business, or (ii) to the Company’s actual or demonstrably anticipated
research or development, or (b) the Invention results from any work performed by
the Employee for the Company.

9.              REASONABLENESS.   The Employee has carefully considered the
nature, extent and duration of the restrictions and obligations contained in
this Agreement, including, without limitation, the geographical coverage
contained in SECTION 7 and the time periods contained in SECTION 6 and SECTION
7, and acknowledges and agrees that such restrictions are fair and reasonable in
all respects to protect the legitimate interests of the Company and that these
restrictions are designed for the reasonable protection of the Company’s
Business.

10.            REMEDIES.   The Employee recognizes that any breach of this
Agreement shall cause irreparable injury to the Company, inadequately
compensable in monetary damages. Accordingly, in addition to any other legal or
equitable remedies that may be available to the Company, the Employee agrees
that the Company shall be able to seek and obtain injunctive relief in the form
of a temporary restraining order, preliminary injunction, or permanent
injunction, in each case without notice or bond, against the Employee to enforce
this Agreement. The Company shall not be required to demonstrate actual injury
or damage to obtain injunctive relief from the courts. To the extent that any
damages are calculable resulting from the breach of this Agreement, the Company
shall also be entitled to recover damages, including, but not limited to, any
lost profits of the Company and/or its affiliates or subsidiaries. For purposes
of this Agreement, lost profits of the Company shall be deemed to include all
gross revenues resulting from any activity of the Employee in violation of this
Agreement and all such revenues shall be held in trust for the benefit of the
Company. Any recovery of damages by the Company shall be in addition to and not
in lieu of the injunctive relief to which the Company is entitled. In no event
will a damage recovery be considered a penalty in liquidated damages. In
addition, in any action at law or in equity arising out of this Agreement, the
prevailing party shall be entitled to recover, in addition to any damages caused
by a breach of this Agreement, all costs and expenses, including, but not
limited to, reasonable attorneys’ fees, expenses, and court costs incurred by
such party in connection with such action or

 


--------------------------------------------------------------------------------




 

proceeding. Without limiting the Company’s rights under this SECTION 10 or any
other remedies of the Company, if a court of competent jurisdiction determines
that the Employee breached any of the provisions of SECTIONS 6 or 7 of this
Agreement, the Company will have the right to cease making any payments or
providing any benefits otherwise due to the Employee under the terms and
conditions of this Agreement.

11.            CLAIMS BY THE EMPLOYEE.   The Employee acknowledges and agrees
that any claim or cause of action by the Employee against the Company shall not
constitute a defense to the enforcement of the restrictions and covenants set
forth in this Agreement and shall not be used to prohibit injunctive relief.

12.            MISCELLANEOUS.   No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Employee and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreement or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof may have been made
by either party which are not expressly set forth in this Agreement.

13.            APPLICABLE LAW AND FORUM.   This Agreement has been entered into
in the State of Indiana and shall be governed by and construed in accordance
with the laws of the State of Indiana. The parties agree that any action in law
or equity brought by either party arising from or in connection with this
Agreement or arising from or in connection with the performance by either party
of its obligations hereunder shall be brought only in the United States District
Court for the Southern District of Indiana, Indianapolis Division or the Circuit
Court of Howard County, Indiana, and the parties hereto consent to the
jurisdiction of such forums.

14.            SEVERABILITY.   If a court having proper jurisdiction holds a
particular provision of this Agreement unenforceable or invalid for any reason,
that provision shall be modified only to the extent necessary in the opinion of
such court to make it enforceable and valid and the remainder of this Agreement
shall be deemed valid and enforceable and shall be enforced to the greatest
extent possible under the then existing law. In the event the court determines
such modification is not possible, the provision shall be deemed severable and
deleted, and all other provisions of this Agreement shall remain unchanged and
in full force and effect.

15.            ENFORCEABILITY IN JURISDICTIONS.   The parties hereto intend to
and hereby confer jurisdiction to enforce the covenants contained in SECTIONS 6
and 7 above upon the courts of any state within the geographical scope of such
covenants. If the courts of any one or more of such states shall hold any of the
previous covenants unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties hereto that such determination not
bar or in any way affect the Company’s rights to the relief provided above in
the courts of any other states within the

 


--------------------------------------------------------------------------------




 

geographical scope of such covenants, as to breaches of such covenants in such
other respective jurisdictions, the above covenants as they relate to each state
being, for this purpose, severable into diverse and independent covenants.

16.            FAIR DEALING.   The Employee acknowledges that the Company has
negotiated this Agreement in good faith and has been fair in its dealing with
the Employee. The Employee shall not raise any defense and expressly waives any
defense against the Company based upon any alleged breach of good faith or fair
dealing by the Company in connection with this Agreement.

17.            ENTIRE AGREEMENT; RELEASE.   This Agreement constitutes the
entire agreement between the parties hereto, and, effective as of the Effective
Date, supersedes all prior agreements, understandings and arrangements, oral or
written, between the parties hereto, with respect to the subject matter hereof.

18.            OPPORTUNITY TO CONSULT COUNSEL.   THE EMPLOYEE ACKNOWLEDGES THAT
HE HAS CAREFULLY READ THIS AGREEMENT AND HAS BEEN GIVEN ADEQUATE OPPORTUNITY,
AND HAS BEEN ENCOURAGED BY THE COMPANY, TO CONSULT WITH LEGAL COUNSEL OF HIS
CHOICE CONCERNING THE TERMS HEREOF BEFORE EXECUTING THIS AGREEMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duty authorized officer and the Employee has executed this Agreement, each as of
the Effective Date.

 

COMPANY

 

 

 

 

 

 

 

HAYNES INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

By:

 

 

 

 

Printed: Francis J. Petro

 

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

SCHEDULE OF EMPLOYEES PARTY TO THE TERMINATION BENEFITS AGREEMENT

Cijan, August A.
Douglas, Michael
Kilian, Anastacia S.
Laird, James A.
Losch, Marlin C.
Martin, Marcel
Maudlin, Dan W.
Neel, Jean C.
Pinkham, Scott R.
Spalding, Gregory M.
Sponaugle, Charles, J.
Young, Jeffrey L.

 


--------------------------------------------------------------------------------